Doyle, Referee
in Bankruptcy. There came on for hearing before this Court, the Trustee’s Application for a Turnover Order to require the bankrupt to pay to the Trustee herein, the sum of $156.34, representing the non-exempt portion of wages due bankrupt from his employer on the date of the filing of this petition in bankruptcy. The matter was submitted on the evidence and oral argument of counsel.
It is elemental that it is the mandatory, statutory duty of the Trustee to reduce all assets to his possession and he is personally chargeable if he fails to do so.
The non-exempt portion of wages earned within thirty (30) days immediately preceeding the filing of a petition in bankruptcy and unpaid on that date, are not exempt under Sections 2329.62 and 2329.66, Revised Code.
One of the purposes of the Bankruptcy Act is the relief of debtors, but in order to gain that relief, the bankrupt is obligated to surrender all of his property which he holds on the date of the filing of his petition in bankruptcy. This is not an unjust rule and the bankrupt is not entitled to a “free ride.” There seems to be some lack of understanding of the obligation of the bankrupt on the part of some bankrupts and some attorneys. There are many authorities supporting the above finding, but the rule is fully discussed in the following cases: Matter v. Power, 44 A. B. R. (new series) N. S., 351-115 Fed. (2d), 69; In the Matter of Ponder, 1954, 67 Ohio Law Abs., 407, Dist. Ct., Northern Dist, of Ohio, Eastern Div.; In re: Prpich, 84 Ohio Law Abs., 560, Dist. Ct., Northern Dist. of Ohio, Eastern Div., 1960.
The Court finds, and so Orders, that the sum of $156.34, due the bankrupt as non-exempt wages unpaid on the date of bankruptcy, is the property of the Trustee and the Bankrupt is directed to pay that sum to the Trustee herein forthwith. Appropriate entry may be drawn in accordance with this finding.
Exceptions.